Citation Nr: 1400505	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-39 059	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected post traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board from a June 2009 rating decision by the RO in Winston-Salem, North Carolina which in part denied service connection for hypertension, to include as secondary to PTSD. 

In January 2013, the Board remanded this matter for additional development.  


FINDING OF FACT

The Veteran's hypertension is not related to his military service; nor is it shown to have been caused or made worse by service-connected PTSD or treatment therefor.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  The Veteran's service treatment records and relevant VA and private medical records are in the claims file.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice. 

The Board is unaware of any outstanding evidence or information that has not already been requested.  A VA examination was obtained in February 2013 with claims file review and addendum opinion obtained in April 2013 to include review of additional service treatment records that were obtained after the February 2013 examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion obtained is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional who reviewed the medical records and provides the information necessary to decide the claim. 

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131.  Certain chronic diseases, to include hypertension, if manifest to a compensable degree within one year after separation from service, may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2013); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that service connection is warranted for hypertension, which he alleges is either being caused or aggravated by his service-connected PTSD, for which he is currently in receipt of a 100 percent disability rating.

The Veteran neither contends and the evidence does not show that the Veteran had hypertension that began in service or was manifested to a compensable degree within one year of his discharge from active service.  Of note he denied a history of high blood pressure on entrance in December 1965, and blood pressure readings during active service were within normal limits including a reading of 164/74 in February 1967 and 122/84 and 120/76 in March 1968 when treating for a left hand wound.  On medical Board examinations his blood pressure readings were 118/76 in June 1968 and 120/76 in July 1968.  However his medical history in June 1968 revealed he checked "yes" for a history of high or low blood pressure.  

VA treatment records from 1992 to 1994 dealt with treatment for substance abuse problems including dependence on cocaine and alcohol, with normal blood pressures of 127/89 recorded in January 1992 and 142/72 recorded in June 1993.  Evidence of hypertension is first shown in February 1994 when he was hospitalized for alcohol problems during which he was put on Kerlone for hypertensive disease and Lopressor was also added.  The discharge diagnoses included hypertension.  

Thereafter VA treatment records show that in 2003 the Veteran carried a diagnosis of hypertension, with the hypertension showed as controlled with medications in May 2003, with a reading of 140/80 made.  In August 2003 his blood pressure was 142/88.  In a September 2003 telephone contact he reported chest pains and was advised to go to the nearest hospital.  In November 2003, he was formally diagnosed with PTSD by a private physician, and was prescribed Aricept and Seroquel.  He also had a history of tobacco use noted in these records, and failed to attend a stop smoking program that had been scheduled in August 2003.  

The Veteran was noted to be taking Paxil and Seroquel for his PTSD in a March 2004 VA examination.  A private psychiatric treatment record in November 2006 described the Veteran as having taken Paxil, Trazadone and Seroquel for PTSD, but plans now included starting him on Zoloft.  Thereafter, a  December 2006 private treatment record indicated that the Veteran was experiencing cardiac symptoms described as a heart flutter when taking 50 milligrams of Zoloft.

A March 2007 VA examination for PTSD documented his current medications for this including Zoloft and Trazadone.  The Axis III diagnoses in these reports included hypertension.  

An October 2008 opinion from private physician, Dr. J, stated that with reasonable certainty the Veteran's PTSD symptoms affected his cardiovascular status.  Dr. J enclosed documentation, including medical articles, discussing a positive association between PTSD and hypertension, along with results from two epidemiologic studies that support such an association.

VA records from 2009 revealed findings of elevated blood pressure in March 2009 of 142/82 with otherwise unremarkable cardiovascular findings.  He was recommended to monitor his blood pressure at home.  A June 2009 follow-up reported better blood pressure readings of 138/88, again with otherwise unremarkable findings.  He continued to be diagnosed with hypertension in these records.  He was also noted to have obesity in the records from 2009 to 2010 and was counseled on health risks of this in October 2009.  He also had a history of tobacco use disorder noted in the problem lists.  The medication lists during this time frame revealed that Zoloft was no longer listed as a medication that he was taking.  He was on Trazadone for PTSD symptoms.  

The report of a June 2009 VA examination did not address the favorable evidence regarding the association between hypertension and PTSD including Dr. J's opinion and the evidence suggesting a possible link between Zoloft and cardiovascular issues.  This examiner did state that review of the claims file and electronic records documented a gradual increase in blood pressure over the past several years, coincident with weight gain.  He used continuous treatment for his hypertension, noted to be Paroxetine, and physical examination revealed a blood pressure of 161/86 with cardiovascular examination otherwise unremarkable.  The examiner noted that a diagnosis of hypertension was previously established with 3 readings of 161/86, 160/85 and 152/80 done.  The diagnosis was essential hypertension.  The examiner gave an opinion that the hypertension was not caused by or a result of PTSD, with a rationale that studies based on the Vietnam era twins database does not support the assertion that PTSD causes or chronically aggravates hypertension. 

VA treatment records showed continued follow-up for the hypertension in November 2009 and March 2010, with the blood pressure readings shown to be 139/69 and 125/68 respectively.  The medication lists during this time frame revealed that Zoloft was still not listed as a medication that he was taking.  

A February 2013 VA examination was undertaken to further address the question of whether the Veteran's hypertension was being caused or aggravated by the PTSD, including the medication taken for it.  The Veteran arrived for the examination although it was not necessary to actually examine him for this opinion.  He had a history of hypertension diagnosed 25 years ago.  Current treatment was Amlodipine and Metroprolol.  Current readings were 160/90, 160/86 and 156/90.  The examiner  noted the medical treatment for PTSD including Zoloft with a December 2006 record showing "heart flutter" on 50 milligrams of Zoloft.  The favorable opinion from October 2008 was also addressed.  In the opinion, the examiner noted that the Veteran was no longer taking Zoloft and was on Paroxitine since March 2009 rather than Zoloft according to the records.  He now took Paroxetine and Clonazepam for PTSD, and neither of these medications have an effect on hypertension.  Regarding the heart flutter on Zoloft mentioned above, the Veteran may have experienced heart flutters on this medication however it could have been due to other causes.  The examiner cited a NPPR Spring 2011 article to support these statements.  The examiner pointed out that this reference did not note any cardiac side effects when taking Zoloft.  Regardless, the Veteran was no longer taking this medication so this was a non issue.  He was presently on Paraxotine, in the same drug class as Zoloft (SSRI) and was not having any heart flutters.  

Regarding the opinion from Dr. J in October 2008, the examiner discussed an article from the American Heart Association, and citing the website, noted that the article described how stress can temporarily raise blood pressure by releasing stress hormones that cause the heart to beat faster and constrict vessels, and that constant stress can cause the body to go into high gear on and off for days at a time.  However, the conclusion of the article was that the links between chronic stress and blood pressure are not clear.  The examiner thus stated that the medical evidence does not show that PTSD causes hypertension.  

An April 2013 addendum to the February 2013 VA examination confirmed that the entire claims file was reviewed, to include additional service treatment records received after the last examination in February 2013.  It was concluded that the additional evidence does not support the Veteran's claim that hypertension was caused by or made worse by PTSD.  Findings from the blood pressure readings in June 1968 were noted to be 118/76 and 120/76.  The Veteran had a 40+ year history of smoking a half to 1 pack of cigarettes since age 18 and he continued to smoke.  Chronic smoking induces arterial stiffness which may persist a decade after stopping and the incidence of hypertension is increased among smokers of more than 15 cigarettes a day.  It was also noted that the Veteran had been diagnosed with obesity and the relationship between this condition and  hypertension was well documented in medical literature.  He was also noted to have a history of abuse of crack cocaine for 5 years with one of the long term effects shown to be permanent damage to the blood vessels of the ear and brain, with high blood pressure leading to heart attacks, strokes and death.  The examiner noted the prior opinion in the February 2013 VA examination about Zoloft and pointed out that there are numerous other factors in this Veteran's lifestyle that predispose him to hypertension.  This reviewer concurred with the previous opinion of the February 2013 VA examiner and stated that the new information provided for review did not change the previous opinion on this matter.  

The Board has considered the Veteran's assertions that his hypertension is related to his active service, or more specifically related to his service-connected PTSD including medications used to treat this condition.  The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for hypertension on a direct basis.  The medical evidence does not show that hypertension became manifested in service or is otherwise related directly to service.  Additionally, the evidence does not show that hypertension manifested within one year of separation.  Thus, service connection is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Board is also persuaded that hypertension was not caused by or aggravated by the Veteran's service-connected PTSD.  Here, the Board relies on the more persuasive medical evidence, specifically the February 2013 medical opinion with the April 2013 addendum, which concludes that the hypertension is not being caused or permanently aggravated by his PTSD, including by medications used to treat his PTSD.  

The Board finds that the February 2013 medical opinion with the April 2013 addendum after claims file review is convincing based on the examiner's thorough and detailed review of the claims folder, as well as the adequate rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  

The examiner in February 2013, and the April 2013 concurrence (after full review of the complete record), provided a detailed rationale in refuting the favorable October 2008 opinion from Dr. J, as well the medical literature that was used to support the opinion from Dr. J.  The February 2013 examiner cited to medical literature to support his unfavorable opinion and also pointed out that regarding the medical literature used to support Dr. J's opinion actually concluded that the links between chronic stress and blood pressure were not clear.  Regarding the medications used to treat PTSD and their cardiovascular effects, the February 2013 examiner conceded that the Veteran may have experienced heart flutters on Zoloft but that they could also have been due to other causes.  The examiner also pointed out that the Veteran was no longer actually taking Zoloft and that the other medications did not have adverse cardiovascular effects, again citing to medical literature for support.  The April 2013 addendum further pointed to various other factors in the Veteran's lifestyle that more likely had an effect on the cause and progression of his hypertension.  

Regarding the lone contrary medical opinion dated in October 2008 from Dr. J, stating with reasonable certainty the Veteran's PTSD symptoms affected his cardiovascular status, this opinion is not supported by any rationale, other than articles that were submitted but were not further discussed.  The opinion itself also is somewhat vague as the nature of the "cardiovascular status" is not further elaborated on; nor is there any discussion as to whether the cardiovascular status was temporarily or permanently affected.  Thus the Board gives little weight to the medical opinion from Dr. J and the literature submitted by him.  

For the reasons stated, the Board finds that the evidence is against granting service connection for hypertension either on a direct or secondary basis.  In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


